1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SORYA JOHNSON,                       )            Case No.: 1:18-cv-01674-JLT
                                          )
12             Plaintiff,                 )            ORDER AFTER INFORMAL TELEPHONIC
                                          )            DISCOVERY CONFERENCE
13        v.                              )
                                          )            (Doc. 33)
14   KNIGHT TRANSPORTATION, INC., et al.,
                                          )
15             Defendants.                )
                                          )
16                                        )

17          At the request of the plaintiff’s attorney, the Court held an informal telephonic conference

18   regarding a dispute over discovery responses. (Doc. 37) At the conference, some issue had already

19   been resolved, some were not resolved and some may be resolved via an in camera review. Thus, the

20   Court ORDERS:

21          1. The plaintiff may file a motion to compel the unresolved issues no later than January 10,

22              2020;

23          2. No later than December 18, 2019, counsel for the defendants SHALL lodge to

24              JLTOrders@caed.uscourts.gov the “insurance claims files,” and the portions of the training

25              manual related to equipment maintenance and “driver training,” which includes

26              information about how drivers may avoid injuries and reporting traffic accidents. (The

27              Court’s description of these training modules is inartful. There was full discussion at the

28

                                                        1
1               conference about the specific portions of the training manual at issue, so the Court is

2               confident both sides understand what is at issue.)

3                  Alternatively, by December 18, 2019, defense counsel may alert plaintiff’s counsel that

4               the defendants have chosen to forego the in camera review. If this occurs, the plaintiff may

5               include in her motion to compel the discovery requests implicated by these documents.

6
7    IT IS SO ORDERED.

8      Dated:     December 12, 2019                            /s/ Jennifer L. Thurston
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
